Case 1:19-cv-01646-LO-JFA Document 62 Filed 02/09/21 Page 1 of 2 PagelD# 472

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

ERIK J. CARDIN, )
Plaintiff,
Vv. ) Civil Action No. 1:19¢v1646 (LO/JFA)
LEAH MARIE OLSZEWSKI,
Defendant.
)
ORDER

On February 5, 2021, the parties filed a joint motion to extend the discovery cut-off and
to reset the final pretrial conference (Docket no. 60), and a joint waiver of hearing on the joint
motion. After reviewing the joint motion, and considering the status of this case, the
undersigned has determined there should be a hearing on the joint motion to extend the discovery
cut-off and to reset the final pretrial conference.

The hearing on the joint motion to extend discovery cut-off and to reset the final pretrial
conference will be held through ZoomGov video conferencing service on Friday, February 12,
2021 at 10:30 a.m. The court will provide counsel the information needed to participate in the
hearing. Parties, counsel, and the public who wish to listen to the argument can use the
following information to dial-in to the hearing:

Dial-In: 1-877-336-1828

Access Code: 6915271
Case 1:19-cv-01646-LO-JFA Document 62 Filed 02/09/21 Page 2 of 2 PagelD# 473

Those utilizing the dial-in information are reminded they are invited to listen only, and
they may not participate in the oral argument. Parties who wish to listen must access the dial-in
information no later than three (3) minutes prior to the scheduled start time to allow the hearing

to be conducted without disruption.

Entered this 9th day of February, 2021.
jy_ SO

John F. Anderson =
J ite Stas Manistrate Judge
United States Magistrate Judge
Alexandria, Virginia
